Gardner, Presiding Judge.
In support of the contention for reversal, counsel for the petitioner cite Hodges v. Ocean Acci*874dent &c. Corp., 66 Ga. App. 431 (18 S. E. 2d 28). In that case the policy provided that any person was insured who used the car for “pleasure and business” or “commercial” with the permission of the insured. The court defined the difference between “permission” and “first instance permission.” The evidence there showed that the car was being used for a purpose not authorized by the insured and therefore the insurance company was not liable. Drake v. General Accident, Fire &c. Assurance Corp., 88 Ga. App. 408 (77 S. E. 2d 71), cited by counsel for the petitioner, showed implied permission on the part of the owner for the driver to use the car. The holding in that case is not contrary to what we are holding in the instant case.
The judge of the trial court did not err in the ruling.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.